Exhibit 10.1

 

EMPLOYEE SUPPLEMENTAL COMPENSATION BENEFITS

AGREEMENT

 

THIS AGREEMENT, made and entered into effective the 21st day of June, 2005, by
and between Greater Bay Bank, N.A., a national association (hereinafter referred
to as the “Employer”), and James S. Westfall, an individual residing in the
State of California (hereinafter referred to as the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Employee has been and continues to be a valued employee of the
Employer; and

 

WHEREAS, since May 1, 2004, the Employee has been eligible to participate in an
Employee Supplemental Compensation Benefits Plan, which participation is to be
reflected in this Agreement;

 

WHEREAS, the Employee’s experience, knowledge of the affairs of the Employer,
reputation, and contacts in the industry are extensive and valuable, and
assurance of the Employee’s continued services is important to the future growth
and profits of the Employer, such that it is in the best interests of the
Employer to arrange terms of continued employment for the Employee that will
encourage the Employee to remain in the Employer’s employment during the
Employee’s lifetime or until the age of retirement;

 

ACCORDINGLY, it is the desire of the Employer and the Employee to enter into
this Agreement under which the Employer will agree to make certain payments to
the Employee at retirement pursuant to this Agreement and to terminate any and
all prior agreements and understandings between the Employer and the Employee
regarding similar benefits;

 

FURTHERMORE, it is the intent of the parties hereto that this Agreement be
considered part of an unfunded arrangement maintained primarily to provide
supplemental retirement benefits for a select group of highly compensated or
management employees of Employer including the Employee (“Executive Plan”) for
purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Employee is fully advised of the Employer’s financial status and
has had substantial input into the design and operation of the Executive Plan;
and



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of services to be performed by the Employee in
the future as well as of the mutual promises and covenants herein contained, the
Employee and the Employer agree as follows:

 

I. EMPLOYMENT

 

Although this Agreement is intended to provide the Employee with an additional
incentive to remain in the employ of the Employer, this Agreement shall not be
deemed to constitute a contract of employment between the Employee and the
Employer nor shall any provision of this Agreement restrict or expand the right
of the Employer to terminate the Employee’s employment. This Agreement shall
have no impact or effect upon any separate employment agreement that the
Employee may have with the Employer, written or otherwise; it being the parties’
intention and agreement that unless this Agreement is specifically referenced in
any such employment agreement (or any modification thereto), this Agreement (and
the Employer’s obligations hereunder) shall stand separate and apart from, and
shall have no effect upon, or be affected by, the terms and provisions of any
such employment agreement. For purposes of this Agreement, transfer of
employment to any person that is considered a single employer with the Employer
pursuant to Section 414(b) or (c) of the Internal Revenue Code of 1986, as
amended (the “Code”) shall be considered continued employment with the Employer
and not a termination of employment with the Employer.

 

II. ADDITIONAL BENEFIT

 

The salary continuation benefits provided by this Agreement are granted by the
Employer as an additional benefit to the Employee and are not part of any Salary
reduction plan or an arrangement deferring a bonus or a salary increase. The
Employee has no option to take any current payment or bonus in lieu of these
salary continuation benefits except as set forth hereinafter. No death benefits
are provided under this Agreement, and no benefits are payable under this
Agreement following the death of the Employee to any beneficiary, devisee, heir,
successor or estate.

 

III. NORMAL RETIREMENT DATE AND EARLY RETIREMENT DATE

 

  A. Normal Retirement Date:

 

“Normal Retirement Date” shall mean the first day of the month following the
Employee’s termination of employment with Employer other than by reason of Cause
(as defined in Subparagraph VII.C below) or the Employee’s death, provided that
the Employee remains in continuous active employment with the Employer through
the first day of the calendar month in which the Employee attains age sixty-two
(62) years.

 

  B. Early Retirement Date:

 

“Early Retirement Date” shall mean the first day of the month following the
Employee’s termination of employment with Employer prior to the first day of the
calendar month in which the Employee attains age sixty-two (62) years, other
than by reason of Cause (as defined in Subparagraph VII.C below) or the
Employee’s death, provided that the Employee remains in continuous active
employment with the Employer through the date on which the Employee attains age
fifty-nine and one-half (59 1/2) years.

 

2



--------------------------------------------------------------------------------

IV. NORMAL RETIREMENT BENEFIT

 

If the first day of the month following the Employee’s termination of employment
with the Employer is the Employee’s Normal Retirement Date, the Employer shall
pay the Employee an annual benefit equal to Two Hundred Ninety Eight Thousand
Eight Hundred Ninety Five and 00/100ths Dollars ($298,895.00). Said benefit
shall be paid in a first installment of One Hundred Seventy Four Thousand Three
Hundred Fifty Five and 42/100ths Dollars ($174,355.42) (7/12 of the annual
benefit) on the fifteenth (15th) day of the seventh (7th) month following the
Employee’s termination of employment with Employer and thereafter in equal
monthly installments of Twenty Four Thousand Nine Hundred Seven and 92/100ths
Dollars ($24,907.92) (each 1/12 of the annual benefit) on the fifteenth (15th)
day of each month beginning with the month following the month in which the
initial payment is made and continuing through the fifteenth (15th) day of the
month in which the Employee’s death occurs. The annual and monthly benefit
amounts set forth above shall be increased by three percent (3%) on the first
anniversary of the Normal Retirement Date, and the adjusted annual and monthly
benefit amounts shall be increased by three percent (3%) each year thereafter on
each subsequent anniversary of the Normal Retirement Date.

 

V. EARLY RETIREMENT BENEFIT

 

If the first day of the month following the Employee’s termination of employment
with the Employer is the Employee’s Early Retirement Date, the Employer shall
pay the Employee an annual benefit equal to the Applicable Percentage (as
defined in and determined as of the Employee’s last day of active employment in
accordance with Paragraph VI) of the annual normal retirement benefit amount
specified in Paragraph IV reduced by a factor of five-twelfths of one percent
(5/12 %) per month for each month that the month in which the Employee’s
employment with the Employer terminates precedes the month in which the Employee
attains age sixty-two (62) years. Said benefit shall be paid in a first
installment in the amount of 7/12 of the annual benefit amount on the fifteenth
(15th) day of the seventh (7th) month following the Employee’s termination of
employment with Employer and thereafter in equal monthly installments (each 1/12
of the annual benefit) on the fifteenth (15th) day of each month beginning with
the month following the month in which the initial payment is made and
continuing through the fifteenth (15th) day of the month in which the Employee’s
death occurs. These annual and monthly benefit amounts shall be increased by
three percent (3%) on the first anniversary of the Early Retirement Date, and
the adjusted annual and monthly benefit amounts shall be increased by three
percent (3%) each year thereafter on each subsequent anniversary of the Early
Retirement Date.

 

Example: Assuming that the Applicable Percentage is 100%, and the Employee’s
employment terminates in the month in which the Employee attains age sixty (60)
years, the early retirement benefit would be 10% (5/12 % x 24 months) less than
the normal retirement benefit specified in Paragraph IV.

 

3



--------------------------------------------------------------------------------

VI. APPLICABLE PERCENTAGE

 

The term “Applicable Percentage” shall mean that percentage listed on Schedule
“A” attached hereto that is adjacent to the last calendar year end through which
the Employee has remained in continuous active employment with the Employer
immediately prior to the Employee’s termination of employment with the Employer
following the date of this Agreement.

 

VII. OTHER TERMINATION OF EMPLOYMENT

 

  A. Termination by the Employer without Cause:

 

If the Employee’s employment is terminated by the Employer without Cause (as
defined in Subparagraph VII.C below) prior to the date on which the Employee
attains age fifty-nine and one-half (59 1/2) years, and such termination is not
subject to the provisions of Paragraph VIII below, the Employee shall be
entitled to be paid a retirement benefit that is the Applicable Percentage (as
defined in and determined as of the Employee’s last day of active employment in
accordance with Paragraph VI) of an annual benefit equal to Two Hundred Ninety
Eight Thousand Eight Hundred Ninety Five and 00/100ths Dollars ($298,895.00),
which benefit shall be paid in equal monthly installments of Twenty Four
Thousand Nine Hundred Seven and 92/100ths Dollars ($24,907.92) (each 1/12 of the
annual benefit) commencing on the fifteenth (15th) day of the month following
the month in which the Employee attains age sixty-two (62) years and continuing
through the fifteenth (15th) day of the month in which the Employee’s death
occurs. The annual and monthly benefit amounts set forth above shall be
increased by three percent (3%) on the first anniversary of the payment
commencement date, and the adjusted annual and monthly benefit amounts shall be
increased by three percent (3%) each year thereafter on each subsequent
anniversary of the payment commencement date.

 

  B. Voluntary Termination by the Employee:

 

If the Employee voluntarily terminates his or her employment with the Employer
prior to the date on which the Employee attains age fifty-nine and one-half
(59 1/2) years, and such termination is not subject to the provisions of
Paragraph VIII below, then

 

  (i) If the Applicable Percentage (as defined in and determined as of the
Employee’s last day of active employment in accordance with Paragraph VI) is one
hundred percent (100%), the Employee shall be entitled to be paid an annual
retirement benefit equal to Two Hundred Ninety Eight Thousand Eight Hundred
Ninety Five and 00/100ths Dollars ($298,895.00),

 

4



--------------------------------------------------------------------------------

which benefit shall be paid in equal monthly installments of Twenty Four
Thousand Nine Hundred Seven and 92/100ths Dollars ($24,907.92) (each 1/12 of the
annual benefit) commencing on the fifteenth (15th) day of the month following
the month in which the Employee attains age sixty-two (62) years and continuing
through the fifteenth (15th) day of the month in which the Employee’s death
occurs; provided, however, that the annual and monthly benefit amounts set forth
above shall be increased by three percent (3%) on the first anniversary of the
payment commencement date, and the adjusted annual and monthly benefit amounts
shall be increased by three percent (3%) each year thereafter on each subsequent
anniversary of the payment commencement date; or

 

  (ii) If the Applicable Percentage (as defined in and determined as of the
Employee’s last day of active employment in accordance with Paragraph VI) is
less than one hundred percent (100%), the Employee shall not be entitled to
receive any retirement benefits under this Agreement.

 

  C. Termination by the Employer for Cause:

 

If the Employee’s employment is terminated by the Employer for Cause at any
time, the Employee shall not be entitled to receive any retirement benefits
under this Agreement.

 

The term “Cause” shall mean any of the following that has a material adverse
effect upon the Employer:

 

  (i) The Employee’s deliberate violation of any state or federal banking or
securities law; or

 

  (ii) The Employee’s deliberate violation of the Bylaws, rules, policies or
resolutions of the Employer; or

 

  (iii) The Employee’s deliberate violation of the rules or regulations of the
California Department of Financial Institutions, the Federal Deposit Insurance
Corporation, the Federal Reserve Board of Governors, the Office of the
Comptroller of the Currency or any other regulatory agency or governmental
authority having jurisdiction over the Employer; or

 

  (iv) The Employee’s conviction of any felony; or

 

  (v) The Employee’s conviction of a crime involving moral turpitude, fraudulent
conduct or dishonest conduct.

 

5



--------------------------------------------------------------------------------

  D. Employee’s Disability Prior to Age 62:

 

In the event the Employee incurs a Disability prior to the Employee attaining
age sixty-two (62) years, the Employee shall be entitled to be paid an annual
retirement benefit equal to Two Hundred Ninety Eight Thousand Eight Hundred
Ninety Five and 00/100ths Dollars ($298,895.00), which benefit shall be paid in
equal monthly installments of Twenty Four Thousand Nine Hundred Seven and
92/100ths Dollars ($24,907.92) (each 1/12 of the annual benefit) commencing on
the fifteenth (15th) day of the month following the month in which the Employee
attains age sixty-two (62) years and continuing through the fifteenth (15th) day
of the month in which the Employee’s death occurs. The annual and monthly
benefit amounts set forth above shall be increased by three percent (3%) on the
fifteenth (15th) anniversary of the payment commencement date, and the adjusted
annual and monthly benefit amounts shall be increased by three percent (3%) each
year thereafter on each subsequent anniversary of the payment commencement date.

 

The term “Disability” means a medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months and which:

 

  (a) Renders the Participant unable to engage in any substantial gainful
activity; or

 

  (b) Results in the Participant receiving income replacement benefits for a
period of not less than three (3) months under any policy of long-term
disability insurance maintained by a Participating Company for the benefit of
its employees.

 

Whether or not a Participant meets either of the above conditions will be
determined by the Committee in its sole and absolute discretion.

 

VIII. CHANGE IN CONTROL

 

  A. Definition of Change In Control:

 

The term “Change in Control” shall mean the first to occur of any of the
following events:

 

  (i) Any “person” (as such term is used in sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
beneficial owner (as that term is used in section 13(d) of the Exchange Act),
directly or indirectly, of more than fifty percent (50%) of the capital stock of
Greater Bay Bancorp, a California corporation (“Greater Bay Bancorp”) entitled
to vote in the election of directors, other

 

6



--------------------------------------------------------------------------------

than a group of two or more persons not (a) acting in concert for the purpose of
acquiring, holding or disposing of such stock or (b) otherwise required to file
any form or report with any governmental agency or regulatory authority having
jurisdiction over Greater Bay Bancorp which requires the reporting of any change
in control. The acquisition of additional stock by any person who immediately
prior to such acquisition already is the beneficial owner of more than fifty
percent (50%) of the capital stock of Greater Bay Bancorp entitled to vote in
the election of directors is not a Change in Control.

 

  (ii) During any period of not more than twelve (12) consecutive months during
which Greater Bay Bancorp continues in existence, not including any period prior
to the effective date of this Plan, individuals who, at the beginning of such
period, constitute Greater Bay Bancorp’s Board of Directors, and any new
director (other than a director designated by a person who has entered into an
agreement with Greater Bay Bancorp to effect a transaction described in clause
(i), (iii) or (iv) of this Subparagraph VIII.A) whose appointment to such Board
of Directors or nomination for election to such Board of Directors was approved
by a vote of a majority of the directors then still in office, either were
directors at the beginning of such period or whose appointment or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of such Board of Directors.

 

  (iii) The effective date of any consolidation or merger of Greater Bay Bancorp
(after all requisite shareholder, applicable regulatory and other approvals and
consents have been obtained), other than (a) a consolidation or merger of
Greater Bay Bancorp in which the holders of the voting capital stock of Greater
Bay Bancorp immediately prior to the consolidation or merger hold at least fifty
percent (50%) of the voting capital stock of the surviving entity immediately
after the consolidation or merger or (b) a consolidation or merger of Greater
Bay Bancorp with one or more other persons that are related to Greater Bay
Bancorp immediately prior to the consolidation or merger. For purposes of this
provision, persons are “related” if one of them owns, directly or indirectly, at
least fifty percent (50%) of the voting capital stock of the other or a third
person owns, directly or indirectly, at least fifty percent (50%) of the voting
capital stock of each of them.

 

  (iv) The sale or transfer of substantially all of Greater Bay Bancorp’s assets
to one or more persons that are not related (as defined in clause (iii) of this
Subparagraph VIII.A) to Greater Bay Bancorp immediately prior to the sale or
transfer.

 

7



--------------------------------------------------------------------------------

  B. Termination by the Employer in Connection with a Change in Control:

 

  (i) In the event the Employee’s employment with the Employer is terminated by
the Employer “in connection with a Change in Control” (as defined above), the
Employer shall pay the Employee a normal retirement benefit in the annual amount
of Two Hundred Ninety Eight Thousand Eight Hundred and Ninety Five and 00/100ths
Dollars ($298,895.00), payable in equal monthly installments of Twenty Four
Thousand Nine Hundred Seven and 92/100ths Dollars ($24,907.92) (each 1/12 of the
annual benefit) on the first day of each month beginning with the later of the
seventh (7th) month following the Employee’s termination of employment with
Employer or the month following the month in which the Employee attains age
sixty-two (62) years, and continuing through the first day of the month in which
the Employee’s death occurs. If such benefit commences later than the month
following the month in which the Employee attains age sixty-two (62) years, then
an additional amount shall be paid with the first installment calculated as the
amount of the first installment multiplied by the number of months, if any,
between (A) the later of (1) the month in which the Employee attained age
sixty-two (62) years or (2) the month in which the Employee’s employment with
Employer terminated and (B) the month in which the first installment is paid.
The annual and monthly benefit amounts set forth above shall be increased by
three percent (3%) on the first anniversary of the payment commencement date,
and the adjusted annual and monthly benefit amounts shall be increased by three
percent (3%) each year thereafter on each subsequent anniversary of the payment
commencement date.

 

  (ii) For purposes of this Paragraph VIII, a termination shall be deemed to be
“in connection with a Change in Control” if, within two (2) years following the
occurrence of a Change in Control: (a) the Employee’s employment with the
Employer is terminated by the Employer other than a Termination for Cause; or
(b) by reason of the Employer’s actions, any adverse and material change occurs
in the scope of the Employee’s position, responsibilities, duties, salary,
benefits or location of employment; or (c) the Employer causes an event to occur
which reasonably constitutes or results in a demotion, a significant diminution
of responsibilities or authority, or a constructive termination (by forcing a
resignation or otherwise) of the Employee’s employment.

 

  C. Section 280G Benefits Adjustment:

 

If all or any portion of the amounts payable to the Employee under this
Agreement, either alone or together with other payments which the Employee has
the right to receive from the Employer, constitute “excess parachute payments”
within the meaning of Section 280G of the Code, that are subject to the excise
tax imposed by Section 4999 of the Code (or similar tax and/or assessment), the

 

8



--------------------------------------------------------------------------------

Employer (and its successor) shall increase the amounts payable under this
Agreement to the extent necessary to afford the Employee substantially the same
economic benefit under this Agreement as the Employee would have received had no
such excise tax been imposed on the payments due the Employee under this
Agreement. The determination of the amount of any such excise taxes shall be
made initially by the independent accounting firm employed by the Employer
immediately prior to the occurrence of the event constituting a Change in
Control.

 

If, at a later date, it is determined (pursuant to final regulations or
published rulings of the Internal Revenue Service, final judgment of a court of
competent jurisdiction, or otherwise) that the amount of excise taxes payable to
the Employee is greater than the amount initially so determined, then the
Employer (or its successor) shall pay to the Employee an amount equal to the sum
of (i) such additional excise taxes, and (ii) any interest, fines and penalties
resulting from such underpayment, plus (iii) an amount necessary to reimburse
the Employee substantially for any income, excise or other taxes payable by the
Employee with respect to the amounts specified in (i) and (ii) above, and the
reimbursement provided by this clause (iii).

 

IX. RESTRICTIONS ON FUNDING

 

The Employer shall have no obligation to set aside, earmark or entrust any fund
or money with which to pay its obligations under this Agreement. The Employee,
and any successor in interest, shall be and remain simply a general creditor of
the Employer in the same manner as any other creditor having a general claim for
matured and unpaid compensation.

 

The Employer reserves the absolute right, at its sole discretion, either to set
aside, earmark or entrust assets relating to the obligations undertaken by this
Agreement or to refrain from setting aside, earmarking or entrusting any such
assets, and to determine the extent, nature and method of such setting aside,
earmarking or entrusting. Should the Employer elect to set aside, earmark or
entrust assets relating to this Agreement, in whole or in part, through the
purchase of life insurance, mutual funds, disability policies or annuities, the
Employer reserves the absolute right, in its sole discretion, to dispose of such
assets, to discontinue making payments related to such assets, or otherwise to
terminate any arrangement by which such setting aside, earmarking or entrusting
is made, at any time, in whole or in part. At no time shall any Employee have
any lien, right, title or interest in any specific investment or assets of the
Employer whether or not they are set aside, earmarked or entrusted in any
manner.

 

If the Employer elects to invest in a life insurance, disability or annuity
policy on the life of the Employee, then the Employee shall assist the Employer
by freely submitting to a physical exam and supplying such additional
information necessary to obtain such insurance or annuities.

 

9



--------------------------------------------------------------------------------

Notwithstanding anything hereinabove to the contrary, the Employer and the
Employee acknowledge and agree that the Employer shall establish, not later than
the effective date of any Change in Control that may occur, a Rabbi Trust or
multiple Rabbi Trusts (collectively, the “Trust”) upon such terms and conditions
as the Employer in its sole discretion deems appropriate and in compliance with
applicable provisions of the Code in order to permit the Employer to make
contributions and/or transfer assets to the Trust to discharge its obligations
pursuant to this Agreement. The principal of the Trust and any earnings thereon
shall be held separate and apart from other funds of the Employer to be used
exclusively for discharge of the Employer’s obligations pursuant to this
Agreement, except that the principal of the Trust and any earnings thereon shall
continue to be subject to the claims of the Employer’s general creditors until
paid to the Employee in such manner and at such times as specified in this
Agreement.

 

X. MISCELLANEOUS

 

  A. Alienability and Assignment Prohibition:

 

The Employee shall have no power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify or otherwise encumber in advance any of
the benefits payable hereunder nor shall any of said benefits be subject to
seizure for the payment of any debts, judgments, alimony or separate maintenance
owed by the Employee, nor be transferable by operation of law in the event of
bankruptcy, insolvency or otherwise. In the event the Employee attempts
assignment, commutation, hypothecation, transfer or disposal of the benefits
hereunder, such attempted assignment, commutation, hypothecation, transfer or
disposal of the benefits shall be void, and the Employer shall have no
obligation to make any payment pursuant to it.

 

  B. Binding Obligation of the Employer and any Successor in Interest:

 

The Employer shall not merge or consolidate into or with another entity or sell
substantially all of its assets to another entity, firm or person until such
entity, firm or person expressly agrees, in writing, to assume and discharge the
duties and obligations of the Employer under this Agreement. This Agreement
shall be binding upon the parties hereto, their successors, beneficiaries, heirs
and personal representatives.

 

  C. Amendment or Revocation:

 

It is agreed by and between the parties hereto that, during the lifetime of the
Employee, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written consent of the Employee and the
Employer.

 

10



--------------------------------------------------------------------------------

  D. Gender:

 

Whenever in this Agreement words are used in the masculine, feminine or neuter
gender, they shall be read and construed as being in others of the masculine,
feminine or neuter gender, whenever they should so apply.

 

  E. Effect on Other Employee Benefit Plans:

 

Nothing contained in this Agreement shall affect the right of the Employee to
participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Employer’s existing or future
compensation structure. However, any payments made under this Agreement shall
not constitute compensation for purposes of determining benefits under any other
plan or arrangement.

 

  F. Headings:

 

Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.

 

  G. Applicable Law:

 

The validity and interpretation of this Agreement shall be governed by the laws
of the State of California, other than those laws denominated choice of law
rules and except to the extent that state law is preempted by ERISA or other
federal law, and, where applicable, shall be governed by the rules and
regulations of the California Commissioner of Financial Institutions, the
Federal Deposit Insurance Corporation, the Federal Reserve Board of Governors
and the Office of the Comptroller of the Currency.

 

  H. 12 U.S.C. § 1828(k):

 

Any payments made to the Employee pursuant to this Agreement, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and
any regulations promulgated thereunder.

 

  I. Entire Agreement:

 

This Agreement, including the schedules and exhibits attached hereto and
incorporated herein by this reference, contains all of the covenants and
agreement, and supersedes any and all other agreements, either oral or in
writing, between the parties with respect to the subject matter of this
Agreement. Each party to this Agreement acknowledges that no other
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
set forth herein, and that no other agreement, statement, or promise not
contained in this Agreement shall be valid or binding on either party.

 

11



--------------------------------------------------------------------------------

  J. Partial Invalidity:

 

If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court, as the case may be, to be invalid, void, or
unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and this Agreement shall
remain in full force and effect notwithstanding such partial invalidity.

 

  K. Not a Contract of Employment:

 

This Agreement shall not be deemed to constitute a contract of employment
between the parties hereto, nor shall any provision hereof restrict the right of
the Employer to discharge the Employee, or restrict the right of the Employee to
terminate employment.

 

  L. Notices:

 

Any notice required or permitted of either the Employee or the Employer under
this Agreement shall be deemed to have been duly given, if by personal delivery,
upon the date received by the party or its authorized representative; if by
facsimile, upon transmission to a telephone number previously provided by the
party to whom the facsimile is transmitted as reflected in the records of the
party transmitting the facsimile and upon reasonable confirmation of such
transmission; and if by mail, on the third day after mailing via U.S. first
class mail, registered or certified, postage prepaid and return receipt
requested, and addressed to the party at the address given below for the receipt
of notices, or such changed address as may be requested in writing by a party.

 

 

If to the Employer:

   Greater Bay Bank, N.A.      1900 University Circle      6th Floor      East
Palo Alto, CA 94303      Attention: Human Resources

If to the Employee:

   James S. Westfall      [street address]      [city, state, zip code]

 

  M. Opportunity To Consult With Independent Advisors:

 

The Employee acknowledges that the Employee has been afforded the opportunity to
consult with independent advisors of his or her choosing, including, without
limitation, legal counsel, accountants and tax advisors, regarding (i) the
benefits granted to the Employee under the terms of this Agreement, (ii) the
terms and conditions which may affect the amount of and the

 

12



--------------------------------------------------------------------------------

Employee’s right to these benefits, (iii) the benefits Employee is waiving under
prior plans and agreements, and (iv) the personal tax effects of the benefits
granted to the Employee under the terms of this Agreement, including, without
limitation, the effects of any federal or state taxes, Section 280G of the Code,
and any other taxes, costs, expenses or liabilities whatsoever related to such
benefits, which in any of the foregoing instances the Employee acknowledges and
agrees shall be the sole responsibility of the Employee notwithstanding any
other term or provision of this Agreement. The Employee further acknowledges and
agrees that the Employer shall have no liability whatsoever related to any such
personal tax effects or other personal costs, expenses, or liabilities
applicable to the Employee and further specifically waives any right for the
Employee and his or her heirs, beneficiaries, legal representatives, agents,
successors, and assigns to claim or assert liability on the part of the Employer
related to the matters described above in this subparagraph. The Employee
further acknowledges and agrees that the Employee has read, understands and
consents to all of the terms and conditions of this Agreement, and that the
Employee enters into this Agreement with a full understanding of its terms and
conditions.

 

XI. ADMINISTRATIVE PROVISIONS AND CLAIMS PROCEDURE

 

  A. Named Fiduciary and Plan Administrator:

 

The “Named Fiduciary and Plan Administrator” of the Executive Plan, of which
this Agreement is a part, shall be Greater Bay Bancorp until its resignation or
removal by the Employer’s Board of Directors. As Named Fiduciary and Plan
Administrator, Greater Bay Bancorp shall be responsible for the management,
control and administration of the Executive Plan. The Named Fiduciary and Plan
Administrator shall have sole discretion and authority to interpret the
Executive Plan and this Agreement and to decide all questions regarding
eligibility for and the amount of any benefits to be provided under the
Executive Plan and this Agreement. The Named Fiduciary and Plan Administrator
may delegate to others certain aspects of the management and operation
responsibilities of the Executive Plan, including the employment of advisors and
the delegation of ministerial duties to qualified individuals.

 

  B. Claims Procedure:

 

In the event a dispute arises over benefits under the Executive Plan or this
Agreement and benefits are not paid to the Employee and a claimant feels that he
or she is entitled to receive such benefits, then a written claim for benefits
must be made to the Named Fiduciary and Plan Administrator named above. The
Named Fiduciary and Plan Administrator shall give any such written claim a full
and fair review. If the claim is denied, in whole or in part, the Named
Fiduciary and Plan Administrator will furnish the claimant with a written notice
of this denial. This written notice must be provided to the claimant within a
reasonable period of time (generally 90 days) after the receipt of the claim by
the Named Fiduciary and Plan

 

13



--------------------------------------------------------------------------------

Administrator. There may be times when this 90-day period will be extended. Such
an extension may be made, however, only where there are special circumstances
that are communicated to the claimant in writing within the initial 90-day
period. If there is an extension, the Named Fiduciary and Plan Administrator
will render a decision as soon as possible, but not later than 180 days after
receipt by the Named Fiduciary and Plan Administrator of the written claim. The
written notice of denial must provide a specific reason or reasons for such
denial, specific reference to the provisions of the Executive Plan or this
Agreement upon which the denial is based, and a description of any additional
material or information necessary to perfect the claim and an explanation of why
such material or information is necessary. The written notice of denial shall
further indicate the additional steps to be taken by the claimant if a further
review of the claim denial is desired. A claim shall be deemed denied if the
Named Fiduciary and Plan Administrator fail act on the claim within the initial
90-day period or any extension thereof. If the claimant does not request a
review of the denial of his or her claim in accordance with the procedures set
forth below, the decision of the Named Fiduciary and Plan Administrator on such
claim shall be final and binding on all parties.

 

  C. The Claims Review Procedure:

 

If a claim for benefits is denied or deemed denied, and the claimant desires a
second review, the claimant must file a request for review, in writing, with the
Named Fiduciary and Plan Administrator. SUCH A REQUEST FOR REVIEW MUST BE
SUBMITTED NO LATER THAN 60 DAYS AFTER THE CLAIMANT RECEIVES WRITTEN NOTIFICATION
OF THE DENIAL OF THE ORIGINAL CLAIM FOR BENEFITS, OR IF NO WRITTEN DENIAL OF THE
ORIGINAL CLAIM WAS PROVIDED, NO LATER THAN 60 DAYS AFTER THE DEEMED DENIAL OF
THE CLAIM. The claimant may review all pertinent documents relating to the
denial of the claim and submit any issues and comments, in writing, to the Named
Fiduciary and Plan Administrator. The Named Fiduciary and Plan Administrator
will give the request for review a full and fair review. If the claim is denied
on such second review, the Named Fiduciary and Plan Administrator will provide
you with written notice of this denial within 60 days of the Named Fiduciary and
Plan Administrator’s receipt of the written request for review. There may be
times when this 60-day period may be extended. Such an extension may only be
made, however, where there are special circumstances which are communicated to
the claimant in writing within the initial 60-day period. If there is an
extension, a decision shall be made as soon as possible, but not later than 120
days after receipt by the Named Fiduciary and Plan Administrator of your claim
for review. The Named Fiduciary and Plan Administrator’s decision on your
request for review will be communicated to you in writing and will include
specific references to the pertinent provisions of the Executive Plan or this
Agreement on which the decision is based. If the Named Fiduciary and Plan
Administrator’s decision on review is not furnished to the claimant within the
time limitations described above, the claim will be deemed denied on review. The
decision of the Named Fiduciary and Plan Administrator on such a review shall be
final and binding on all parties.

 

14



--------------------------------------------------------------------------------

  D. Arbitration:

 

All claims, disputes and other matters in question arising out of or relating to
this Agreement or the breach or interpretation thereof, other than those matters
which are to be determined by the Named Fiduciary and Plan Administrator in its
sole and absolute discretion, shall be resolved by binding arbitration before an
arbitrator, selected by the mutual agreement of the parties, from the Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), in San Francisco, California.
In the event JAMS is unable or unwilling to conduct the arbitration provided for
under the terms of this Paragraph, or has discontinued its business, the parties
agree that an arbitrator, selected by the mutual agreement of the parties, from
the American Arbitration Association (“AAA”), in San Francisco, California,
shall conduct the binding arbitration referred to in this Paragraph. Notice of
the demand for arbitration shall be filed in writing with the other party to
this Agreement and with JAMS (or AAA, if necessary). In no event shall the
demand for arbitration be made after the date when institution of legal or
equitable proceedings based on such claim, dispute or other matter in question
would be barred by the applicable statute of limitations. The arbitration shall
be subject to commercial rules and procedures used or established by JAMS, or if
there are none, the commercial rules and procedures used or established by AAA.
Notwithstanding anything to the contrary in the JAMS (or AAA) rules and
procedures, the arbitration shall provide for (i) written discovery and
depositions adequate to give the parties access to documents and witnesses that
are essential to the dispute and (ii) a written decision by the arbitrator that
includes the essential findings and conclusions upon which the decision is
based. Subject to Subparagraph XI.E below, the parties shall bear their own
costs and attorneys’ fees incurred in conducting the arbitration, and shall
split equally the fees and administrative costs charged by the arbitrator and
JAMS (or AAA) unless required otherwise by applicable law. Any award rendered by
JAMS (or AAA) shall be final and binding upon the parties, and as applicable,
their respective heirs, beneficiaries, legal representatives, agents, successors
and assigns, and may be entered in any court having jurisdiction thereof. Any
arbitration hereunder shall be conducted in Palo Alto, California, unless
otherwise agreed to by the parties.

 

  E. Attorneys Fees:

 

In the event of any arbitration or litigation concerning any controversy, claim
or dispute between the parties hereto, arising out of or relating to this
Agreement or the breach hereof, or the interpretation hereof, the prevailing
party shall be entitled to recover from the non-prevailing party reasonable
expenses, attorneys’ fees and costs incurred in connection therewith or in the
enforcement or collection of any judgment or award rendered therein. The
“prevailing party” means the

 

15



--------------------------------------------------------------------------------

party determined by the arbitrator(s) or court, as the case may be, to have most
nearly prevailed, even if such party did not prevail in all matters, not
necessarily the one in whose favor a judgment is rendered.

 

IN WITNESS WHEREOF, the parties hereto acknowledge that each has carefully read
this Agreement and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.

 

    GREATER BAY BANK, N.A.

/s/ Byron A. Scordelis

--------------------------------------------------------------------------------

  By:  

/s/ John M.Gatto

--------------------------------------------------------------------------------

Byron A. Scordelis

      John Gatto

President & Chief Executive Officer

     

Chair, Compensation Committee of the

Board of Directors

/s/ Peggy Hiraoka

--------------------------------------------------------------------------------

 

/s/ James S. Westfall

--------------------------------------------------------------------------------

Peggy Hiraoka

  JAMES S. WESTFALL

Executive Vice President

   

 

16



--------------------------------------------------------------------------------

SCHEDULE A

 

End of Year

Prior to Termination

--------------------------------------------------------------------------------

 

Applicable

Percentage

--------------------------------------------------------------------------------

12/31/04

  0%

12/31/05

  0%

12/31/06

  0%

12/31/07

  0%

12/31/08

  0%

12/31/09

  20%

12/31/10

  40%

12/31/11

  60%

12/31/12

  80%

12/31/13

  100%

 

17